DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: actuating mechanism in claims 5 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the flooring substrate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the substrate”.
Claim 17 recites the limitation "the pair of second longitudinally extending walls" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the second pair of longitudinally extending side walls”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schweikert (US 5551915).
Regarding claim 1, Schweikert teaches a flush mount register comprising:
a damper box (1, fig 1);
a substrate tray (11+12+13, fig 1) secured and nested within the damper box; and
having a gap (6 or 7, fig 1) defined between the substrate tray and the damper box; and
wherein the substrate tray receives a substrate (10, fig 1).
	Regarding claim 10, Schweikert teaches a flush mount register “for installation on a surface” (this is intended use), the flush mount register comprising:
a damper box (1, fig 1);
a substrate tray (11+12+13, fig 1) secured and nested within the damper box; and having a gap (6 or 7, fig 1) defined between the substrate tray and the damper box; and
	wherein the substrate tray receives a substrate (10, fig 1) such that the substrate is flush with the surface (this is intended function, the surface isn’t positively recited.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Berger (US 5984776) in view of Schweikert (US 5551915).
Regarding claim 1, Berger teaches a flush mount register comprising:
a damper box (12, fig 2);
Berger fails to teach a substrate tray secured and nested within the damper box; and
having a gap defined between the substrate tray and the damper box; and wherein the substrate tray receives a substrate.
	Schweikert teaches a substrate tray (11+12+13, fig 1) secured and nested within a damper box (1, fig 1); and having a gap (6 or 7, fig 1) defined between the substrate tray and the damper box; and wherein the substrate tray receives a substrate (10, fig 1).
It would have been obvious at the time of filing to modify Berger as taught by Schweikert by substituting the face plate with substrate tray that support a flooring substrate  in order to control the direction of the air existing the floor register in order to satisfy the occupants’ need as well as providing a register that blends in with adjacent flooring structure or color.
Regarding claim 2, Berger in view of Schweikert teaches the damper box comprising a first pair of longitudinally extending side walls (two long sidewalls of Berger 12, fig 2) and a first pair of laterally extending sidewalls (two short sidewalls of Berger 12, fig 2) which are joined to form a rectangular shape with a first top opening (Berger 24, fig 2) and a second bottom opening (Berger 26, fig 2)
Regarding claim 3, Berger in view of Schweikert teaches the substrate tray having a base (Schweikert 13, fig 1) and a substrate tray opening (top opening or space that is occupied by substrate 10 in Schweikert fig 1).
Berger in view of Schweikert fails to teach the substrate tray a second pair of longitudinally extending side walls and a second pair of laterally extending sidewalls which are joined to form a rectangular shape.  However, it would have been an obvious matter of design choice to modify the apparatus of Berger in view of Schweikert to have a rectangular substrate tray since the present application does not show that the particular shape solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in either configuration.  Therefore as modified, the combination would teach the substrate having a second pair of longitudinally extending side walls and a second pair of laterally extending sidewalls.
	Regarding claim 4, Berger in view of Schweikert teaches the substrate is contained within the second pair of longitudinally extending side walls and the second pair of laterally extending sidewalls (the combination teaches this limitation as explained above).
	Regarding claim 5, Berger in view of Schweikert teaches the damper box comprises at least one damper (Berger 16, fig 2) and an actuating mechanism (Berger 60+62, fig 2 and 3A-3B) to place the damper bottom opening between a closed state (as shown in Berger fig 3A), partially open state (a position between Berger 3A and 3B), and an open state (as shown in Berger fig 3B).
Regarding claim 6, Berger in view of Schweikert teaches the actuating mechanism comprises a lever mechanism (Berger 60) and interconnection mechanism (Berger 62) between the at least one damper (Berger dampers 48).
Regarding claim 7, Berger in view of Schweikert teaches the substrate tray “is removably secured to damper box” (This is intended function.  Also Berger teaches that the components are removably attached to one another.).
Regarding claim 8, Berger in view of Schweikert teaches the base of the substrate tray comprises an air deflector (the bottom surface of Schweikert 13, fig 1) for directing air towards the gap, thereby increasing air flow through the gap.
Regarding claim 9, Berger in view of Schweikert teaches the damper box and the substrate tray are coplanar (Webster dictionary for “coplanar” includes “lying or acting in the same plane”.  AS shown in Schweikert fig 1, the same plane being shared is a plane extending along the top surface of floor 2 and floor substrate 10), such that the flooring substrate is flush with a surrounding flooring (see Schweikert fig 1).

Claims 10-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berger (US 5984776) in view of Schweikert (US 5551915).
Regarding claim 10, Berger teaches a flush mount register “for installation on a surface” (this is intended use), the flush mount register comprising:
a damper box (12, fig 2);
Berger fails to teach a substrate tray secured and nested within the damper box; and having a gap defined between the substrate tray and the damper box; and wherein the substrate tray receives a substrate such that the substrate is flush with the surface.
Schweikert teaches a substrate tray (11+12+13, fig 1) secured and nested within a damper box (1, fig 1); and having a gap (6 or 7, fig 1) defined between the substrate tray and the damper box; and wherein the substrate tray receives a substrate (10, fig 1) such that “the substrate is flush with the surface” (this is intended function, the surface isn’t positively recited.).
It would have been obvious at the time of filing to modify Berger as taught by Schweikert by substituting the face plate with substrate tray that support a flooring substrate  in order to control the direction of the air existing the floor register in order to satisfy the occupants’ need as well as providing a register that blends in with adjacent flooring structure or color.
Regarding claim 11, Berger in view of Schweikert teaches the damper box comprising a first pair of longitudinally extending side walls (two long sidewalls of Berger 12, fig 2) and a first pair of laterally extending sidewalls (two short sidewalls of Berger 12, fig 2) which are joined to form a rectangular shape with a first top opening (Berger 24, fig 2) and a second bottom opening (Berger 26, fig 2)
Regarding claim 12, Berger in view of Schweikert teaches each of the first pair of longitudinally extending side walls comprises at least one flange (Berger 30, fig 2 and 3A)
Regarding claim 13, Berger in view of Schweikert teaches the damper box comprises at least one damper (Berger 16, fig 2) and an actuating mechanism (Berger 60+62, fig 2 and 3A-3B) to place the damper bottom opening between a closed state (as shown in Berger fig 3A), partially open state (a position between Berger 3A and 3B), and an open state (as shown in Berger fig 3B).
Regarding claim 14, Berger in view of Schweikert teaches in the closed state a portion of each of the at least one damper rests on the least one flange (See Berger fig 3A).
Regarding claim 15, Berger in view of Schweikert teaches the actuating mechanism comprises a lever mechanism (Berger 60) and interconnection mechanism (Berger 62) between the at least one damper (Berger dampers 48).
Regarding claim 16, Berger in view of Schweikert teaches the substrate tray having a base (Schweikert 13, fig 1) and a substrate tray opening (top opening or space that is occupied by substrate 10 in Schweikert fig 1).
Berger in view of Schweikert fails to teach the substrate tray a second pair of longitudinally extending side walls and a second pair of laterally extending sidewalls which are joined to form a rectangular shape.  However, it would have been an obvious matter of design choice to modify the apparatus of Berger in view of Schweikert to have a rectangular substrate tray since the present application does not show that the particular shape solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in either configuration.  Therefore as modified, the combination would teach the substrate having a second pair of longitudinally extending side walls and a second pair of laterally extending sidewalls.
	Regarding claim 18, Berger in view of Schweikert teaches the base of the substrate tray comprises an air deflector (the bottom surface of Schweikert 13, fig 1) for directing air towards the gap, thereby increasing air flow through the gap.
Regarding claim 19, Berger in view of Schweikert teaches “the surface comprises at least one of a flooring, a wall and a ceiling” (“surface” is intended use.).
Regarding claim 20, Berger in view of Schweikert teaches “the substrate is identical to the surface” (This is intended function.  “Surface” isn’t positively recited.)

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Primary Examiner, Art Unit 3762